office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-113842-18 uil code the honorable joe courtney member u s house of representative sec_55 main street suite norwich ct attention ------------------------ dear representative courtney i am responding to your inquiry dated date on behalf of your constituent ------ --------------------------- ---------------------asked for information about the taxability of payments received as a result of injuries sustained during his service as a police officer disability payments specifically he explained that before his disability payments were classified as non-taxable on his annual form 1009-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc however his ------- form 1099-r indicate sec_50 percent of his disability payments are taxable ---------------------asked us to explain why his taxes changed sec_104 of the internal_revenue_code code and the related regulations provide that amounts received by an employee under a statute in the nature of a workmen’s compensation act due to personal injuries or sickness incurred in the course of employment are excluded from the employee’s income however if any portion of the amounts received by the employee is based on the employee’s age or service or prior contributions then that portion is included in the employee’s income even if the employee’s retirement resulted from personal_injury_or_sickness if any portion of your constituent’s disability payments received in ------- was based on his age service or prior contributions then that portion of his payments is included in his income even if his retirement resulted from personal_injury_or_sickness conex-113842-18 sec_104 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include - amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness in general this means that amounts received by an employee under a statute in the nature of a workmen’s compensation act due to personal injuries or sickness incurred in the course of employment are excluded from the employee’s income sec_1_104-1 of the income_tax regulations states in relevant part that s ection a does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by personal_injury_or_sickness in general this means that if any portion of an amount received by an employee is based on the employee’s age or service or prior contributions then that portion is included in the employee’s income even if the employee’s retirement was on account of personal_injury_or_sickness i hope this information is helpful if you have additional questions please contact me at ---------------------or -------------------------------------at -------------------- sincerely denise trujillo chief health and welfare branch office of associate chief_counsel tax exempt and government entities
